Name: Commission Regulation (EEC) No 996/81 of 8 April 1981 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 4 . 81 Official Journal of the European Communities No L 104/ 15 COMMISSION REGULATION (EEC) No 996/81 of 8 April 1981 on the delivery of various consignments of skimmed-milk powder as food aid Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3474 / 80 (6); whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1310/ 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme (4), and in particular Article 6 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77 the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( J ) OJ No L 119 , 15 . 5 . 1979 , p . 1 . ( 4) OJ No L 134 , 31 . 5 . 1980 , p . 10 . ( 5 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . C) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 104/ 16 Official Journal of the European Communities 15 . 4 . 81 ANNEX (') Consignment A B C 1 . Application of Council , Regulations : (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 (general reserve) (EEC) No 1310/80 ( 1980 programme) (EEC) No 1311 /80 2 . Beneficiary 3 . Country of destination j- Kenya Ghana Peru 4 . Total quantity of the consignment 500 tonnes 1 500 tonnes ( 5 ) 1 000 tonnes ( 5 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2) Intervention stocks (entry into intervention stock after 1 June 1980) 7 . Special characteristics and/or packaging ( 3 )  8 . Markings on the packaging 'Skimmed-milk powder/Gift of the European Economic Community to Kenya/For free distribution' 'Skimmed-milk powder/Gift of the European Economic Community to Ghana' 'Leche en polvo descrema ­ da/DonaciÃ ³n de la Comuni ­ dad econÃ ²mica europea a Peru' 9 . Delivery period Loading in May 1981 Delivery in May 1981 10 . Stage and place of delivery Port of unloading Mombasa (deposited on the quay or on lighters) Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception (4 ) Kenya Cooperative Cream ­ eries Ltd , PO Box 30 551 , Mombasa, tel . 26 578  26596 C) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 27 April 1981 15 . 4 . 81 Official Journal of the European Communities No L 104/ 17 Consignment D E 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary ICRC 3 . Country of destination Salvador Angola 4 . Total quantity of the consignment 100 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Danish Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Danish market Bought on the Community market 7 . Special characteristics and/or packaging (') See note ( 7 ) 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'ELS-2/Leche desnatada en polvo con vitaminas A y D/DonaciÃ ³n de la Comunidad econÃ ³mica europea/ Destinado a la distribuciÃ ³n gratuita/ AcciÃ ³n del ComitÃ © Internacional de la Cruz Roja/Acajutla' 'ANG-27/Leite em pÃ ³ com vitaminas A e D/Dom da Comunidade econÃ ³mica europeia/AcÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha/ DistribuiÃ §Ã £o gratuita/Lobito' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1981 10 . Stage and place of delivery Port of unloading Acajutla (deposited on the quay or on lighters) Port of unloading Lobito (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) DelegaciÃ ³n del £ICR, c/o Cruz Roja SalvadoreÃ ±a, Centro de Gobierno , 17 Calle Poniente y Avenida Henri Dunant, San Salvador, El Salvador (8 ) ComitÃ © Internacional da Cruz Vermelha, c/o Cruz Vermelha de Angola, Caixa Postal 567 , Huambo, Angola Ã ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders NoL 104/ 18 Official Journal of the European Communities 15 . 4 . 81 Consignment F G 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary Licross 3 . Country of destination Haiti Ethiopia 4 . Total quantity of the consignment 100 tonnes 80 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (5) See note ( 7) 8 . Markings on the packaging A red cross 10 cm x 10 cm and, in letters at least 1 cm high , the following markings : 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D/Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne/Action de la Ligue des SociÃ ©tÃ ©s de la Croix ­ Rouge/Pour distribution gratuite/Port au Prince' 'Skimmed-milk powder enriched with vitamins A and D/Gift of the Euro ­ pean Economic Community/Action of the League of Red Cross Societies/For free distribution in Ethiopia/Assab' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1981 10 . Stage and' place of delivery Port of unloading Port au Prince (deposited on the quay or on lighters) Port of unloading Assab (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Croix-Rouge HaÃ ¯tienne, Place des Nations Unies, Port au Prince , Haiti ( I0) Ethiopian Red Cross Society, Res Desta Damtew Avenue, Addis Ababa, Ethiopia ( I0) (n ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 15 . 4 . 81 Official Journal of the European Communities No L 104/ 19 Consignment H I 1 . Application of Council Regulations : ( a) legal basis (EEC) No 1310 /80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary ICRC 3 . Country of destination Ethiopia 4 . Total quantity of the consignment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/or packaging (') See note ( 7 ) 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high, the following markings : 'ERY-73/Skimmed-milk powder enriched with vitamins A and D/Gift of the Euro ­ pean Economic Community/Action of the International Committee of the Red Cross/For free distribution ' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1981 10 . Stage and place of delivery Port of unloading Port-Sudan (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) See note ( ,2) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 104 /20 Official Journal of the European Communities 15.4 . 81 Consignment K L 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary ICRC Licross 3 . Country of destination Egypt Kenya 4 . Total quantity of the consignment 100 tonnes 60 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder (J) Bought on the Community market 7 . Special characteristics and/or packaging (3) See notes (7) and (") See note (7) 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high, the following markings : 'Skimmed-milk powder enriched with vitamins A and D/Gift of the Euro ­ pean Economic Community/Action of the International Committee of the Red Cross/For free distribution/ Alexandria' 'Skimmed-milk powder enriched with vitamins A and D/Gift of the Euro ­ pean Economic Community/Action of the League of Red Cross Societies/For free distribution in Kenya' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1981 1 0 . Stage and place of delivery Port of unloading Alexandria (deposited on the quay or on lighters) Delivered to Nairobi 11 . Representative of the beneficiary responsible for reception (4) CARE, Cooperative for Am. Relief Everywhere Inc. , Alexandria, Egypt n Kenya Red Cross Society, St. John's Gate off Parliament Road , Nairobi , Kenya (6) ( ,0) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 15 . 4 . 81 Official Journal of the European Communities No L 104/21 Consignment M 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary L Honduras 3 . Country of destination J 4 . Total quantity of the consignment 2 000 tonnes (1S) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market limited to the following two countries : Denmark, Ireland 7 . Special characteristics and/or packaging (3) See note ( 7) 8 . Markings on the packaging 'Leche en polvo descremada enriquecida con vitaminas A y D/DonaciÃ ³n de la Comunidad economica europea a Honduras' 9 . Delivery period Delivery in June 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country U. Representative of the beneficiary responsible for reception (4)  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 27 April 1981 No L 104/ 22 Official Journal of the European Communities 15 . 4 . 81 Consignment N O 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary L Lesotho 3 . Country of destination 4 . Total quantity of the consignment 150 tonnes 150 tonnes 5 . Intervention agency responsible for delivery Belgian 6. Origin of the skimmed-milk powder ( 2) Bought on the Community market ' 7 . Special characteristics and/or packaging (3 ) See note (7 ) 8 . Markings on the packaging 'Skimmed-milk powder enriched/Gift of the EEC to Lesotho/For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1981 10 . Stage and place of delivery Delivered to Food Management , Unit Borden Stores, Quthing Delivered to Food Management, Unit Borden Stores, Qacha's Nek 11 . Representative of the beneficiary responsible for reception C) Food Management Unit, Cabinet Office , PO Box 527 , Maseru , Lesotho / 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 15 . 4 . 81 Official Journal of the European Communities No L 104/23 Consignment P 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary L Rwanda 3 . Country of destination J 4 . Total quantity of the consignment 600 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (5) See note ( 7) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © (A et D) /Don de la CommunautÃ © Ã ©conomique europÃ ©enne au Rwanda/DestinÃ © Ã la distribution gratuite ' 9 . Delivery period Loading in June 1981 10 . Stage and place of delivery Delivered to Kigali 11 . Representative of the beneficiary responsible for reception (4) Oprovia, BP 953 , Kigali 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 27 April 1981 No L 104/24 Official Journal of the European Communities 15 . 4 . 81 Consignment Q R 1 . Application of Council Regulations : ( a) legal basis (EEC) No 1310 /80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary } · India 3 . Country of destination 4 . Total quantity of the consignment 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and/or packaging (') 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community' followed by : 'Bombay' 'Calcutta' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1981 10 . Stage and place of delivery Community port of loading operating a re ;ular service with the recipient country (16) 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 15 . 4 . 81 Official Journal of the European Communities No L 104/25 Consignment S T 1 . Application of Council Regulations : / (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary 3 . Country of destination J In/dia 4 . Total quantity of the consignment 3 500 tonnes ( l5 ) 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and/or packaging ( 3 ) 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community' followed by : 'Bombay' 'Calcutta' 9 . Delivery period Delivery before 15 June 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (") 1 1 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 27 April 1981 No L 104/ 26 Official Journal of the European Communities 15 . 4 . 81 Notes (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977, page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure. ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal ofthe European Communities. ( J ) Other than those set out in the Annex to Regulation (EEC) No 625 /78 ; see Article 6 (2) of Regulation (EEC) No 303 /77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination '; see Article 5 and the last indent of Article 13 ( 1 ) or Regulation (EEC) No 303 /77 . ( 5 ) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published along with this Regulation in the 'C' edition of the Official Journal of the European Communities. (6 ) The successful tenderer should send a copy of the dispatch documents to : EEC Commission Delegate , PO Box 451 19 , Nairobi , Telex Delegfed 22302 . O The vitamin A content of the skimmed-milk powder must be at least 5 000 I.U. per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 I.U. per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of tne vitaminized skimmed-milk powder must be clearly marked on the sacks . (8 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : (a) Consignee ; (b) DelegaciÃ ³n del CICR, Hotel El Salvador Sheraton , PO Box 06 , 1068 San Salvador, El Salvador'. o The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( a) Consignee ; (b) Manubito Sari , Avenue Marechal Carmona 79 , Lobito , Angola'. The successful tenderer shall send the beneficiaries ' agents , on delivery, a health certificate and a certificate of origin made out in Portuguese . The product shall be delivered in containers by the tenderer . ( I0) The bill of lading must contain the following information : 'NOTIFY ADDRESS : (a) Consignee ; (b) Ligue des SociÃ ©tÃ ©s de la Croix Rouge, BP 276 , CH- 1211 Geneva 19 . Telex 22555 CH'. The successful tenderer should send two copies of the dispatch documents to : M. Burtin , Ligue des SociÃ ©tÃ ©s de la Croix Rouge , BP 276 , CH-121 1 Geneva 19 . (") The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 5570 , Addis Ababa , Ethiopia . (u) Names and addresses of the beneficiaries will be sent to the intervention agency concerned as soon as possible by : CICR, Division des Secours , 17 avenue de la Paix, CH- 121 1 Geneva, Telex 22269 CICR CH . Tel . 34 60 01 . 15 . 4 . 81 Official Journal of the European Communities No L 104/27 (") The special packaging specifications are the following : 1 . Polyethylene bags which are new, clean , dry and intact , of a net weight content of 1 kilogram and made in accordance with the following : Dimensions : 180 X 325 mm . Specifications :  high pressure polyethylene , thickness : 0-08 mm, uncoloured ,  density : 0-925 to 0-930 ,  fluidity index : 2 to 4 ,  limit of elastic capacity : DIN standard 53455 : 125 135 kgf/cm2 ,  modulus of shearing : DIN standard 53445 : 3 000 kgf/cm2 ,  elongation : 130% ,  horizontally welded . The bags shall be sealed at the top by two welds of not less than 1 ¢ 5 mm each , spaced 2 to 3 cm apart . The bags shall be fitted with a device whereby they can be closed after having been opened . This device shall consist of a strip of not less than 1 mm fitting into a 2 mm strip . Food quality . 2 . Cartons containing 20 bags as specified above and meeting the following requirements :  dimensions : 540 X 350 X 225 mm ,  kraft 125 g,  corrugated 4 mm  120 g,  schrenz 1 10 g,  corrugated 3 mm  120 g,  kraft 125 g . The cartons shall be divided widthwise by three partitions . Specifications :  duplex brown 140 g,  corrugated 4 mm  120 g,  duplex brown 140 g . The cartons shall be securely closed by :  clipping the bottom flags ,  adhesive tape not less tnan 4 cm wide at the top and bottom . ( I4 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : (a) Consignee ; (b) ICRC Delegation , 6 Hindawi Street, Dokki , Cairo , Egypt'. The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities in Egypt, 4 Gezira Street, 8th Floor, Cairo , Zamalek, Egypt . ( I5 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 (2) of Regulation (EEC) No 303 /77 . (") Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery .